                Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 1 of 43




 1

 2

 3                                                                       0CT22
 4    T®L:(6S0)35©-9«M
 5    EmaMs afeagre@,gmail.com



 7                       UNITED STATES BISTMCT COURT
 8                     NORTHERN DISTRICT OF CALIFORNIA
 9                          SAN FRANCISCO DIVISION

10


11    KARENAAoFENG,                                  DKTNO,;

12      Plaintiff

13
                                         Cv 19 6877
14         V,

is                                                         COMPLAINT

3|6   COUNTY OF SANTA CLARA,COUNTY
      OF SAN FRANCISCO,ANNA
U7

      PATROWSKY,PI1.B0, MAYMA ALVAREZ.
19    ARTHUR GEE-YEH TAN,AMBER
20    ROSEN,BRIAN HAWMNSON, AMY
21    YIM,JOHN DOE,ami JANE DOE
22


23


24    JURY TRIAL DEMANDED

25


26      COMPLAINT FOR VIOLATION OF 42 U„S»C» §19S3,FOURTEENTH
27               AMENDMENT,md IS U»S.Co Wm.eiseq.
28


29


30
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 2 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 3 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 4 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 5 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 6 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 7 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 8 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 9 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 10 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 11 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 12 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 13 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 14 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 15 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 16 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 17 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 18 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 19 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 20 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 21 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 22 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 23 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 24 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 25 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 26 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 27 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 28 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 29 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 30 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 31 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 32 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 33 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 34 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 35 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 36 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 37 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 38 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 39 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 40 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 41 of 43
Case 3:19-cv-06877-LB Document 1 Filed 10/22/19 Page 42 of 43
-06877-LB Document 1 Filed 10/22/19 P
